DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed June 8, 2021.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
a reader for reading readable data elements in claims 1 and 10.  The claimed “reader” is not a nonce term and is a broad recitation to a generic reader.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the player”, this recitation lacks a clear antecedent basis as there is no prior recited player.  If this is a new element, “a player” should be recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0017884 by Price and further in view of U.S. Publication 2016/0093166 by Panambur and U.S. Publication 2017/0278347 Kukita.
Regarding claim 1, Price discloses a mobile device interface device installable on a wagering game terminal (see the hardware and associated instructions on the EGM as mapped below, Examiner noting that “installable” is a broad limitation and covers hardware and programming that is present on a single machine.) comprising: 

a magnetic stripe reader to read the magnetic stripe of an inserted card (para. 111-112 – see the magnetic striped card reader);
a radio frequency transceiver operable to communicate directly with a mobile device (fig. 4; para. 108-110 – see long range communication between mobile device and EGM); 
a processor operable for verifying that the mobile device is in close proximity to the mobile device interface device via the radio frequency transceiver establishing a direct radio frequency communication to the mobile device (fig. 4; para. 108-110 – see long range communication managed by the EGM); 
retrieving data from the mobile device via the reader reading readable data elements on the mobile device (fig. 4; para. 104-107; para. 69-71, 75 – see code generation on the mobile device via communication link 412); 
logging on the mobile device to activate an operational function of the wagering game terminal to play a wagering game on the wagering game terminal (para. 32-35 – see the operational functions associated with the connection, e.g. player tracking, bank account, social, etc.); 
monitoring the continued presence of the mobile device near the interface device via the direct radio frequency communication to the mobile device (para. 58-59 – see the disclosed “implicit request to terminate” via lost signal); and 
logging off the mobile device, deactivating the operational function and stop playing the wagering game of the wagering game terminal if the direct radio frequency communication is broken with the mobile device by the mobile device moving beyond a predetermined range (para. 58-62 – see termination of gameplay and logging out); and 

Price is silent regarding wherein the radio frequency transceiver is set to receive the radio frequency communication at a predetermined reduced range.  Panambur teaches this feature at para. 74-77, see the reduced range for carding out of a machine via a mobile device leaving a threshold range.  Because the references are from a similar art and concerned with a similar problem, i.e. mobile device connections to EGMs, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Price’s auto-logoff with a range less than the possible range of the wireless communication technology in order to allow for improved player account security by ensuring that the player in front of the EGM is the one that is logged into the machine as taught by Panabur at para. 58-59. 
Price is silent regarding the reader being on a front plate and a slot on the front plate, the slot allowing for insertion of a card with a magnetic stripe, wherein the reader for reading readable data elements is next to the slot.  Kukita teaches a single module with a plate (fig. 6 – see the plate that carries the reading hardware) that contains a reader (para. 141, 1713 – see the camera located on the plate.  Examiner notes that “on” does not require a narrow relationship between the elements and the arrangement taught by Kukita, see the central plate holding the elements together, meets this limitation.) and the slot allowing for insertion of a card with a magnetic stripe (fig. 6 - the slot being the portion of the plate that holds the magnetic stripe reader 1730), wherein the reader for reading readable data elements is next to the slot (fig. 6 – see the location of the camera and slot, Examiner noting that “next to” is a broad limitation and is met by Kukita’s arrangement.). Because the references are from a similar art and concerned with a similar problem, i.e. EGM interface devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Price with a single module for user interface interactions, because doing so allows for easier replacement, repair and 
Regarding claim 10, this claim is rejected as discussed above with regard to claim 1, Examiner noting that the display (fig. 6; 1719) on Kukita meets the display limitation.
Regarding claim 2, Price discloses wherein the data retrieved and the continued presence of the mobile device is used to gain access to operate the wagering game terminal (para. 58-62).
Regarding claim 4, Price discloses wherein the reader is limited to reading readable data elements of the mobile device within less than a predetermined distance (fig. 4; para. 104-107; para. 67-71, 75 – see reading of optical code of mobile device.  Examiner notes that this limitation is met by any optical reader.  The recited “predetermined distance” is not related to any other elements within the claim and as such does not provide for a meaningful limitation to the distance required.  For instance any distance that is the physical or technical limit of communication meets this limitation.).
Regarding claims 5 and 14, Price discloses wherein the mobile device is a cell phone (para. 113).
Regarding claims 6 and 15, Price discloses wherein the radio frequency transceiver is operable to communicate using Bluetooth protocol (para. 110).
Regarding claim 7, Price discloses wherein the readable data element is a bar code symbol displayed on a display of the mobile device (para. 75).
Regarding claims 8 and 12, Price discloses wherein the readable data element is a Near Field Communication tag on the mobile device (para. 75)
Regarding claims 9 and 11, Price discloses wherein the retrieved player ID number and the continued presence of the mobile device allows access to a player tracking system (para. 58-62 – see termination of gameplay and logging out when the mobile device is outside of range.).
Regarding claim 16, Price discloses wherein the readable data elements are identification data for the player (para. 68).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price, Panambur and Kukita and further in view of U.S. Publication 2014/0087849 by Page.
Regarding claims 3 and 13, With regard to the other equipment being the wagering game terminal controller.  The mapping of Price to the independent claims that relies upon that other device to be either a server or another user’s mobile device is not consistent with this newly added limitation.  Price’s mobile device communication is performed in the gaming controller and is not an independently controlled module and Price does not explicitly disclose such an arrangement of independent controllers.  However, prior art Page teaches that independent modules/add-ons can operate independently to act as a relay for communication modules that are installed on the candle to enable communications between the gaming machine and a user device (see Page at fig. 1; para. 57-59).  Because the references are from a similar art and concerned with a similar problem, i.e. gaming machine user device communication, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Price’s mobile device communication interface as an add-on for an existing gaming machine, because constructing a device as an add-on to an existing gaming machine allows for faster feature improvement to the gaming machine because gaming machines are highly regulated and upgrades to machines are more time consuming and expensive to perform.  And accordingly the add-on device in Page allows for quick and inexpensive updates to existing gaming machine as taught by Page at para. 34-37.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715